DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkitaraman et al (US 2014/0176604 A1) in view of Ribeira et al (WO 2016/040376 A1).
	With respect to claims 1, 10, and 11, Venkitaraman teaches a method for automatically providing augmented reality challenges, comprising: obtaining at least one multimedia content element (see [0015]-[0017], [0020] – Obtaining of media stream); causing generation of at least one signature for each obtained multimedia content element (see [0026], [0027], [0032]-[0035] – generation of content information for specific media stream); determining, based on the generated signatures, at least one augmented reality challenge (see [0026], [0027], [0030], [0032], [0036], [0040] – determination of objects and events in media stream); identifying, based on the determined at least one augmented reality challenge, at least one augmented reality object (see [0023], [0024], [0037], [0038] – identifying of virtual objects coupled with definite event); creating at least one challenge multimedia content element by causing addition of the at least one augmented reality object to the obtained at least one multimedia content element (see [0018], [0025], [0042]-[0044], [0047]); and causing a display of the created at least one challenge multimedia content element (see [0018], [0025], [0042]-[0044], [0047]).

	However, Ribeira teaches that events are augmented reality challenges (see [0039]-[0041], [0045]-[0051], Figs. 1, 2).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Venkitaraman to incorporate the augmented reality simulator as taught by Ribeira for the purpose of greatly advancing the degree of equipment, environment, and psychological fidelity in training simulation and also decreasing the cost and improving portability of simulation systems (see Ribeira [0019]).
	With respect to claims 2 and 12, Venkitaraman teaches identifying metadata associated with at least one of: a user of a user device, the user device and the obtained at least one multimedia content element, wherein the at least one augmented reality challenge is determined further based on the identified metadata (see [0026], [0027], [0032]-[0035]).
	With respect to claims 3 and 13, Ribeira teaches determining, based on the identified metadata, whether the augmented reality challenge should be provided (see [0037]-[0039]).
	With respect to claims 4 and 14, Ribeira teaches obtaining user response data associated with the created at least one challenge multimedia content element (see [0032], [0046], [0050], [0051]); determining, based on the determined at least one augmented reality challenge, at least one challenge threshold (see [0032], [0046], [0050], [0051]); determining, based on the user response data, whether the at least one challenge threshold was met (see [0032], [0046], [0050], [0051]); and generating a notification indicating that the at least one augmented reality challenge was completed, when it is determined that the at least one challenge threshold was met (see [0032], [0046], [0050], [0051]).
	With respect to claims 5 and 15, Ribeira teaches determining, based on the user response data, a user performance score (see [0032], [0046], [0050], [0051]).
	With respect to claims 6 and 16, Ribeira teaches generating at least one customized augmented reality challenge, wherein the determined at least one augmented reality challenge includes the at least one customized augmented reality challenge (see [0045]-[0051]).
With respect to claims 7 and 17, Venkitaraman and Ribeira teach analyzing metadata associated with at least one of: a user of a user device, the user device, and the obtained at least one multimedia (see Venkitaraman [0026], [0027], [0032]-[0035]); and determining, based on the analysis, at least one augmented reality challenge threshold, wherein the at least one customized augmented reality challenge is generated based on the at least one augmented reality challenge threshold (see Ribeira [0045]-[0051]).
With respect to claims 8 and 18, Venkitaraman teaches wherein the at least one augmented reality challenge is determined further based on at least one threshold selection criterion (see [0027]-[0030]).
With respect to claims 9 and 19, Venkitaraman teaches wherein each signature is generated by a signature generator system, wherein the signature generator system includes a plurality of computational cores configured to receive a plurality of unstructured data elements, each computational core of the plurality of computational cores having properties that are at least partly statistically independent of other of the computational cores, the properties are set independently of each other core (see [0026], [0027], [0032]-[0035], [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161